Citation Nr: 1014502	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-09 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for recurrent tinnitus.

3.	Entitlement to service connection for degenerative changes 
of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1962 to May 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The issue of entitlement to service connection for 
degenerative changes of the cervical spine is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	The Veteran is diagnosed with bilateral hearing loss that 
is etiologically related to his period of active service.

2.	The Veteran is diagnosed with recurrent tinnitus that is 
etiologically related to his period of active service.


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2009).

2.	Recurrent tinnitus was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran asserts entitlement to service connection for 
bilateral hearing loss and recurrent tinnitus as due to in-
service acoustic trauma.  Specifically, he contends his 
exposure to heaving armory and tanks resulted in hearing loss 
and tinnitus, which he continues to experience today.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).

Initially, the Board observes the report of an April 2006 VA 
audiological examination indicates the Veteran currently 
suffers from recurrent tinnitus and bilateral hearing loss 
for VA purposes.  See 38 C.F.R. § 3.385.

A review of the Veteran's service treatment records are 
absent findings or complaints of either hearing loss or 
tinnitus.  Upon entry to service, the Veteran's hearing loss 
was evaluated as 15/15 using a whisper test; audiometric 
findings were not recorded.  Service treatment records 
indicate the Veteran was provided an audiometric evaluation 
at separation from service, in April 1964.  Prior to November 
1967, military audiometric results were reported in American 
Standards Association (ASA) units; VA used ASA units prior to 
July 1966.  However, in July 1966, VA adopted International 
Organization for Standardization (ISO) units, and the 
military followed suit in November 1967.  The current 
definition for a hearing loss disability found at 38 C.F.R. § 
3.385 is based on ISO units.  The military audiogram in the 
instant case conducted in 1964 must be converted from ASA to 
ISO units.  Upon service separation, pure tone thresholds, in 
decibels, converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
10
--
25
LEFT
25
25
20
--
15

Speech recognition ability was not reported.

Significantly, the Veteran provided a statement from Dr. 
Wall, a private audiologist.  In her March 2006 opinion, Dr. 
Wall noted the Veteran's reported history of experiencing 
tinnitus in service as well as noting his hearing loss while 
serving in the military.  Based on his reported history and 
an audiological evaluation, Dr. Wall opined that it is at 
least as likely as not that the Veteran's current bilateral 
hearing loss and tinnitus are due to his military service.

In considering Dr. Wall's March 2006 opinion, the Board is 
mindful that the Veteran's service treatment records are 
silent regarding hearing loss or tinnitus.  However, the 
Board notes the Veteran is competent to diagnose tinnitus 
himself, as well as to report when the disorder began.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (providing that 
ringing in the ears is capable of lay observation).  
Furthermore, while the Veteran did not suffer from hearing 
loss for VA purposes at separation from service, the record 
indicates he did suffer some degree of decreased hearing.  As 
such, the record supports the Veteran's contention that he 
"noticed" a loss of hearing during his period of active 
service.  The Board must accept a competent medical opinion 
as probative evidence if the opinion is supported by the 
evidence of record, even if it is based solely on a Veteran's 
reported history and not a review of the claims file.  See 
generally Nieves-Rodriguez v. Peake 22 Vet. App. 295 (2008).

Finally, the Board acknowledges that an April 2006 VA 
examiner found the Veteran's hearing loss is not as likely as 
not due to his active service.  However, the VA examiner 
based his negative opinion solely on the "normal" 
audiometric findings recorded on the Veteran's separation 
examination.  However, the Court has held where there is no 
evidence of the Veteran's claimed hearing disability until 
many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the Veteran's in service exposure to loud noise and 
his current disability, it would follow that the Veteran 
incurred an injury in service ...."  Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993), (quoting Godfrey v. Derwinski, 2 Vet. 
App. 352, 356 (1992)).  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the Veteran 
prevails."

In the instant case, even though the VA examiner provided a 
negative etiological opinion, based on the normal audiometric 
findings recorded at separation from service, given the 
opinion from Dr. Wall, the evidence is at least is equipoise 
that the Veteran's current bilateral hearing loss and 
recurrent tinnitus are etiologically related to his active 
service.  

As such, resolving all doubt in favor of the Veteran, the 
Board concludes that service connection for bilateral hearing 
loss and recurrent tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Service connection for recurrent tinnitus is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.


REMAND

The Veteran contends he is entitled to service connection for 
a cervical spine disorder.  Specifically, he contends that he 
was thrown from side to side after a tank he was driving hit 
a pothole.  In support of his claim, he has submitted a March 
2005 statement from Dr. King who opined, based on the 
Veteran's reported history, that "it is conceivable that his 
[current neck] problems are at least in some part related to 
the [in-service] incident."

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) 
(2009); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In light of Dr. King's opinion, the Veteran must be 
provided a VA examination to determine whether any current 
disorder of the cervical spine is etiologically related to 
his active service.

As a final note, the Board observes that Dr. King's statement 
indicates the Veteran has had multiple surgeries on his 
cervical spine.  However, there is no record of any post-
service treatment related to his claimed service spine 
disability.  As such, on remand, the Veteran should be 
requested to identify such treatment and provide the 
necessary medical releases to allow VA to obtain these 
records.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and request he 
complete VA Form 21-4142, Authorization 
and Consent to Release Information to VA, 
for all private treatment records relevant 
to the cervical spine disability at issue.  
The AOJ should then obtain any relevant 
treatment records identified by the 
Veteran.

2.	Following the above, schedule the Veteran 
for a VA examination for the purpose of 
ascertaining the nature and etiology of 
any cervical spine disability.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After reviewing 
the record and examining the Veteran, the 
examiner should specify the nature of any 
cervical spine disability, providing 
appropriate diagnoses.  The examiner 
should then provide an opinion as to 
whether any current cervical spine 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to any event or 
injury in service.  A detailed rationale 
should be provided for all opinions. 

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


